Case 1:21-cv-04954-WFK-RER Document 6-3 Filed 09/12/21 Page 1 of 5 PageID #: 61




                              Exhibit B
           Case
9/1/21, 1:59 PM   1:21-cv-04954-WFK-RER      Document
                                  Governor Cuomo Announces6-3   Filed
                                                           COVID-19    09/12/21
                                                                    Vaccination MandatePage    2 of 5Workers
                                                                                        for Healthcare PageID #: 62

      August 31, 2021 | 12:13 pm

      COVID-19 Vaccines
      On August 23, the FDA announced the full approval of the Pfizer-BioNTech vaccine for the
      prevention of COVID-19 disease in individuals age 16 and older. Read more.

      DETAILS 



               GOVERNOR
              KATHY HOCHUL




    AUGUST 16, 2021         Albany, NY



    Governor Cuomo Announces COVID-19 Vaccination
    Mandate for Healthcare Workers
       COVID-19 VACCINE            (/KEYWORDS/COVID-
                                        HEALTH    (/KEYWORDS/HEALTH)
                                                       PUBLIC SAFETY                     (/KEYWORDS/PUBLIC-

                                   19-                                                   SAFETY)

                                   VACCINE)




               Department of Health Issues Section 16 Orders to
               Hospitals and Long-Term Care Facilities Requiring
               Policy to Ensure All Employees Are Vaccinated

               First Dose Required by September 27

               Department of Health Authorizes Third Dose
               for Immunocompromised New Yorkers



https://www.governor.ny.gov/news/governor-cuomo-announces-covid-19-vaccination-mandate-healthcare-workers             1/4
           Case
9/1/21, 1:59 PM   1:21-cv-04954-WFK-RER      Document
                                  Governor Cuomo Announces6-3   Filed
                                                           COVID-19    09/12/21
                                                                    Vaccination MandatePage    3 of 5Workers
                                                                                        for Healthcare PageID #: 63
               Governor Andrew M. Cuomo announced today that all healthcare workers in New York State,
               including staff at hospitals and long-term care facilities (LTCF), including nursing homes, adult
               care, and other congregate care settings, will be required to be vaccinated against COVID-19 by
               Monday, September 27. The State Department of Health will issue Section 16 Orders requiring all
               hospital, LTCF, and nursing homes to develop and implement a policy mandating employee
               vaccinations, with limited exceptions for those with religious or medical reasons. To date, 75% of
               the state's ~450,000 hospital workers, 74% of the state's ~30,000 adult care facility workers, and
               68% of the state's ~145,500 nursing home workers have completed their vaccine series. Lt.
               Governor Kathy Hochul's administration was briefed prior to the announcement.

               "When COVID ambushed New York last year, New Yorkers acted, while the Federal Government
               denied the problem," Governor Cuomo said. "Now, the Delta variant is spreading across the
               nation and across New York -- new daily positives are up over 1000% over the last six weeks
               (https://www.governor.ny.gov/sites/default/files/2021-08/Presentation1.pdf), and over 80 percent
               of recent positives in New York State are linked to the Delta variant. We must now act again to
               stop the spread. Our healthcare heroes led the battle against the virus, and now we need them
               to lead the battle between the variant and the vaccine. We have always followed the science,
               and we're doing so again today, with these recommendations by Dr. Zucker and federal and
               state health experts. But we need to do more. I have strongly urged private businesses to
               implement vaccinated-only admission policies, and school districts to mandate vaccinations for
               teachers. Neither will occur without the state legally mandating the actions -- private businesses
               will not enforce a vaccine mandate unless it's the law, and local school districts will be hesitant to
               make these challenging decisions without legal direction."

               Governor Cuomo also announced that the Department of Health has authorized a third COVID-
               19 vaccine dose for New Yorkers with compromised immune systems, following the Centers for
               Disease Control and Prevention's recommendation last week. Eligible New Yorkers can receive
               their third dose 28 days after the completion of their two-dose vaccine series, effective
               immediately.

               The CDC is currently recommending that moderately to severely immunocompromised people
               receive an additional dose, including people who have:

                       Been receiving active cancer treatment for tumors or cancers of the blood;
                       Received an organ transplant and are taking medications to suppress the immune
                       system;
                       Received a stem cell transplant within the last 2 years or are taking medicine to suppress
                       the immune system;
                       Moderate or severe primary immunodeficiency (such as DiGeorge syndrome, Wiskott-
                       Aldrich syndrome);
                       Advanced or untreated HIV infection;
                       Active treatment with high-dose corticosteroids, cancer chemotherapy that causes severe
                       immunosuppression, or other medications that may suppress your immune response.

               New Yorkers should contact their healthcare provider about whether getting an additional dose
               is appropriate for them at this time.

               New York State Health Commissioner Dr. Howard Zucker said, "While we have made
               tremendous progress in getting New Yorkers vaccinated, this pandemic is far from over and
               more must be done. The data and science tell us that getting more people vaccinated as quickly
               as possible is the best way to keep people safe, prevent further mutations, and enable us to
https://www.governor.ny.gov/news/governor-cuomo-announces-covid-19-vaccination-mandate-healthcare-workers               2/4
           Case
9/1/21, 1:59 PM   1:21-cv-04954-WFK-RER      Document
                                  Governor Cuomo Announces6-3   Filed
                                                           COVID-19    09/12/21
                                                                    Vaccination MandatePage    4 of 5Workers
                                                                                        for Healthcare PageID #: 64
               resume our daily routines. This mandate will both help close the vaccination gap and reduce the
               spread of the Delta variant. I want to thank all New York State's healthcare workers for stepping
               up once again and showing our state that getting vaccinated is safe, easy, and most importantly,
               effective."

               These steps follow Governor Cuomo's August 2 announcement that MTA and Port Authority
               employees working in New York facilities will be required to be vaccinated for COVID-19 by
               Labor Day, and his July 28 announcement that state employees and patient-facing employees in
               state-run hospitals will be required to get vaccinated for COVID-19 by Labor Day. State
               employees who choose to remain unvaccinated will be required to undergo weekly COVID
               testing.




               Contact the Governor's
               Press Office
                Contact us by phone:

                    Albany: (518) 474-8418
                    New York City: (212) 681-4640


                Contact us by email:

                    Press.Office@exec.ny.gov




               Translations

                   Arabic Translation                                 (https://www.governor.ny.gov/sites/default/files/2021-
                   ‫الترجمة إلى العربية‬                                        08/08.16.21.rel_.MANDATE_Arabic.pdf)




                   Bengali Translation                                (https://www.governor.ny.gov/sites/default/files/2021-
                   বাংলা অনুবাদ                                              08/08.16.21.rel_.MANDATE_Bengali.pdf)


https://www.governor.ny.gov/news/governor-cuomo-announces-covid-19-vaccination-mandate-healthcare-workers                      3/4
           Case
9/1/21, 1:59 PM   1:21-cv-04954-WFK-RER      Document
                                  Governor Cuomo Announces6-3   Filed
                                                           COVID-19    09/12/21
                                                                    Vaccination MandatePage    5 of 5Workers
                                                                                        for Healthcare PageID #: 65


                   Chinese Translation
                                                                      (https://www.governor.ny.gov/sites/default/files/2021-
                   中文翻譯                                                      08/08.16.21.rel_.MANDATE_Chinese.pdf)




                   Haitian-Creole Translation                         (https://www.governor.ny.gov/sites/default/files/2021-
                   Tradiksyon kreyòl ayisyen                              08/08.16.21.rel_.MANDATE_HaitianCreole.pdf)




                   Italian Translation                                (https://www.governor.ny.gov/sites/default/files/2021-
                   Traduzione italiana                                         08/08.16.21.rel_.MANDATE_Italian.pdf)




                   Korean Translation                                 (https://www.governor.ny.gov/sites/default/files/2021-
                   한국어 번역                                                     08/08.16.21.rel_.MANDATE_Korean.pdf)




                   Polish Translation                                 (https://www.governor.ny.gov/sites/default/files/2021-
                   Polskie tłumaczenie                                         08/08.16.21.rel_.MANDATE_Polish.pdf)




                   Russian Translation                                (https://www.governor.ny.gov/sites/default/files/2021-
                   Перевод на русский язык                                   08/08.16.21.rel_.MANDATE_Russian.pdf)




                   Spanish Translation                                (https://www.governor.ny.gov/sites/default/files/2021-
                   Traducción al español                                     08/08.16.21.rel_.MANDATE_Spanish.pdf)




                   Yiddish Translation                                (https://www.governor.ny.gov/sites/default/files/2021-
                   ‫אידישע איבערטייטשונג‬                                       08/08.16.21.rel_.MANDATE_Yiddish.pdf)




https://www.governor.ny.gov/news/governor-cuomo-announces-covid-19-vaccination-mandate-healthcare-workers                      4/4
